DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,276,348 B2. 
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,276,347 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all elements of the application claims 21-40 are to be found in patent claims 1-20 and 1-21, respectively, (as the application claims 21-40 fully encompass patent claims 1-20 and 1-21. respectively). The difference between the application claims 21-40 and the patent claims 1-20 and 1-21, repectively, lies in the fact that the patent claims include many more elements (see chart below) and is thus much more specific. Thus the invention of claims 1-20 and 1-21 of the patents is in effect a “species” of the “generic” invention of the application claims 21-40. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application claims 21-40 are anticipated by claims 1-20 and 1-21 of the patents, it is not patentable distinct from the patents.

USPN 11,276,347 B2
USPN 11,276,348 B2
Instant Application 17/592554
1. A method for compensating for degradation of sub-pixels of an emissive display panel of a host device, the host device also including an image data block configured to generate or receive image data, including grey level data, for displaying images on the emissive display panel, each sub-pixel comprising a light-emitting device, the method comprising: storing for each sub-pixel a correction factor representing a degradation of the sub-pixel in non-volatile memory; 

during operation of the emissive display panel, 

sampling the grey level data of the image data via the image data block intended for at least one sub-pixel prior to being provided to the emissive display panel generating sampled grey level data; and sampling temperature data corresponding to said at least one sub-pixel; 

determining an updated correction factor for each of the at least one sub-pixel as a function of the sampled grey level data and the temperature data corresponding to said at least one sub-pixel; and 

applying the updated correction factor for each of the at least one sub-pixel to the image data for the at least one sub-pixel, generating corrected image data for display by the emissive display panel.

1. A method of compensating for degradation in a plurality of pixels of a display panel module mounted in a host device, the host device also including an image data block configured to generate or receive image data, including grey level data, for displaying images on the display panel module, each pixel including a light-emitting device, the method comprising: 




during operation of the display panel module, receiving the image data at the host device via the image data block; 
sampling grey level data of the image data intended for the plurality of pixels prior to being provided to the emissive display panel, and sampling temperature data corresponding to the plurality of pixels; 



determining an updated correction factor for the plurality of pixels as a function of the grey level data and the temperature data for the plurality of pixels; and 


applying the updated correction factor for the plurality of pixels to the image data for the plurality of pixels, generating corrected image data for display by the display panel module.
21. A method of compensating for degradation in a plurality of pixels of a display panel of a display system, each pixel including a light-emitting device, the method comprising:








during operation of the display panel, 


sampling grey level data of image data intended for the plurality of pixels prior to being provided to the display panel, and sampling temperature data corresponding to the plurality of pixels;



determining updated correction factors for the plurality of pixels as a function of the grey level data and the temperature data for the plurality of pixels; and


applying the updated correction factors for the plurality of pixels to the image data for the plurality of pixels, generating corrected image data for display by the display panel.


8. The method of claim 1, wherein each updated correction factor is further determined as a function of a sampling time period.
2. The method according to claim 1, wherein each updated correction factor is further determined as a function of a sampling time period.

22. The method according to claim 21, wherein each updated correction factor is further determined as a function of a sampling time period.

9. The method of claim 1, wherein the updated correction factor for each of the at least one sub-pixel is determined as a sum of a product of a first function of the sampled grey level data, a second function of a sampling time period, and a third function of the temperature data corresponding to said at least one sub-pixel.

3. The method according to claim 2, wherein each updated correction factor is determined as a sum of a product of a first function of the grey level data, a second function of the sampling time period, and a third function of the temperature data of each of the plurality of pixels.

23. The method according to claim 22, wherein each updated correction factor is determined as a sum of a product of a first function of the grey level data, a second function of the sampling time period, and a third function of the temperature data of each of the plurality of pixels.

7. The method of claim 1, wherein each updated correction factor is determined according to an OLED degradation model.
4. The method according to claim 1, further comprising storing, for each of the plurality of the pixels, an initial correction factor representing a degradation of each of the plurality of pixels in non-volatile memory.

24. The method according to claim 21, further comprising storing, for each of the plurality of the pixels, an initial correction factor representing a degradation of each of the plurality of pixels in non-volatile memory.

5. The method of claim 1, further comprising storing each updated correction factor in volatile memory in the host device.
5. The method according to claim 1, further comprising storing each updated correction factor in a non-volatile memory included in the display panel module.

25. The method according to claim 21, further comprising storing each updated correction factor in a non-volatile memory included in a display panel module in which the display panel is comprised.

3. The method of claim 2, wherein each updated correction factor is stored in the non-volatile memory each time each updated correction factor is determined.
6. The method according to claim 5, wherein each updated correction factor is stored in the non-volatile memory each time each updated correction factor is determined.

28. The method according to claim 21, wherein each updated correction factor is stored in a non-volatile memory each time each updated correction factor is determined.


4. The method of claim 2, wherein each updated correction factor is stored in the non-volatile memory immediately prior to shut-down of the host device.
7. The method according to claim 5, wherein each updated correction factor is stored in the non-volatile memory while the host device is powered down.

29. The method according to claim 25, wherein the display panel module is comprised in a host device, and wherein each updated correction factor is stored in the non-volatile memory while the host device is powered down.



21. The system of claim 11, wherein the processing unit comprises a graphics processing unit (GPU) or a central processing unit (CPU) of the host device.
11. The method according to claim 10, wherein the host device includes a processing unit configured to determine each updated correction factor.

27. The method according to claim 26, wherein the host device includes a processing unit configured to determine each updated correction factor.

6. The method of claim 5, wherein each updated correction factor is stored in a look-up table in the volatile memory.
8. The method according to claim 5, further comprising storing each updated correction factor in a look-up table in volatile memory in the display module.

30. The method according to claim 25, further comprising storing each updated correction factor in a look-up table in volatile memory in the display module.

10. The method of claim 1, wherein each updated correction factor is determined with use of a look-up table, the sampled grey level data, a sampling time period, and the temperature data corresponding to said at least one sub-pixel.
9. The method according to claim 5, further comprising storing each updated correction factor in a look-up table in volatile memory in the host device.

31. The method according to claim 25, further comprising storing each updated correction factor in a look-up table in volatile memory in a host device in which the display panel module is comprised.

2. The method of claim 1, further comprising storing each updated correction factor in the non-volatile memory in the host device.
10. The method according to claim 1, further comprising storing each updated correction factor in a non-volatile memory included in the host device.

26. The method according to claim 21, further comprising storing each updated correction factor in a non-volatile memory included in a host device in which the display panel is comprised.

11. A degradation compensation system for compensating for degradation of sub-pixels of an emissive display panel of a host device, each sub-pixel including a light-emitting device, the system comprising: an image data block configured to generate or receive image data, including grey level data, for displaying images on the emissive display panel; a non-volatile memory; the emissive display panel; and a processing unit for: 



storing for each sub-pixel a correction factor representing a degradation of the sub-pixel in non-volatile memory; 


during operation of the display panel, sampling the grey level data of the image data received from the image block intended for at least one sub-pixel prior to being provided to the emissive display panel generating sampled grey level data, and sampling temperature data corresponding to said at least one sub-pixel received from the emissive display panel; and 
determining an updated correction factor for each of the at least one sub-pixel as a function of the sampled grey level data and the temperature data for each of the at least one sub-pixel; and 
a compensation block for applying the updated correction factor for each of the at least one sub-pixel to the image data for the at least one sub-pixel received from the image data block, generating corrected image data for display by the emissive display panel.

12. A device comprising: 
a display panel module comprising: 
a display panel including a plurality of pixels, each pixel including a light-emitting device; 
a display processing unit; 
display non-volatile memory; and 
display volatile memory; 
an image data block for providing image data to the display panel; 
a host processing unit including: host non-volatile memory; and host volatile memory; the host processing unit configured for: 

storing, for each of the plurality of pixels, a correction factor representing a degradation of the pixel in the host non-volatile memory; 


during operation of the display panel, sampling grey level data of the image data received from the image block intended for each of the plurality of pixels prior to being provided to the emissive display panel, and temperature data corresponding to each of the plurality of pixels received from the display panel; and 

determining an updated correction factor for each of the plurality of pixels as a function of the sampled grey level data and temperature data for each of the plurality of pixels; and 

a compensation block for applying the updated correction factor for each of the plurality of pixels to the image data for each of the plurality of pixels received from the image data block, and generating corrected image data for display by the display panel.

32. A system comprising:

a display panel including a plurality of pixels, each pixel including a light-emitting device;





a host processing unit configured for: 



storing, for each of the plurality of pixels, a correction factor representing a degradation of the pixel in a memory of the host processing unit; 

during operation of the display panel, sampling grey level data of image data intended for each of the plurality of pixels prior to being provided to the display panel, and temperature data corresponding to each of the plurality of pixels received from the display panel; and 


determining an updated correction factor for each of the plurality of pixels as a function of the sampled grey level data and temperature data for each of the plurality of pixels; and 

a compensation block for applying the updated correction factor for each of the plurality of pixels to the image data for each of the plurality of pixels, and generating corrected image data for display by the display panel.


18. The system of claim 11, wherein the processing unit further determines each updated correction factor as a function of a sampling time period.
13. The device according to claim 12, wherein the host processing unit is further configured to determine each updated correction factor as a function of a sampling time period.

33. The system according to claim 22, wherein the host processing unit is further configured to determine each updated correction factor as a function of a sampling time period.

19. The system of claim 11, wherein the processing unit determines each updated correction factor as a sum of a product of a first function of the sampled grey level data, a second function of a sampling time period, and a third function of the temperature data of each of the at least one sub-pixel.
14. The device according to claim 13, wherein the host processing unit is configured to determine each updated correction factor as a sum of a product of a first function of the grey level data, a second function of the sampling time period, and a third function of the temperature data for each of the plurality of pixels.
34. The system according to claim 23, wherein the host processing unit is configured to determine each updated correction factor as a sum of a product of a first function of the grey level data, a second function of the sampling time period, and a third function of the temperature data for each of the plurality of pixels.

12. The system of claim 11, wherein the non-volatile memory is further for storing each updated correction factor.
15. The device according to claim 13, wherein the host processing unit is configured to store each updated correction factor in the host non-volatile memory.

35. The system according to claim 23, wherein the host processing unit is configured to store each updated correction factor in a host non-volatile memory of the host processing unit.

17. The system of claim 11, wherein the processing unit determines each updated correction factor according to an OLED degradation model.
16. The device according to claim 13, wherein the compensation block is provided in the display processing unit.

36. The system according to claim 23, wherein the compensation block is provided in a display processing unit of a display panel module in which the display panel is comprised. 

15. The system of claim 11, further comprising volatile memory for storing each updated correction factor.

17. The device according to claim 16, wherein the host processing unit is configured to store each updated correction factor in the display non-volatile memory.

37. The system according to claim 26, wherein the host processing unit is configured to store each updated correction factor in a display non-volatile memory of the display panel module.

13. The system of claim 12, wherein the non-volatile memory is further for storing each updated correction factor each time each updated correction factor is determined.
18. The device according to claim 17, wherein the host processing unit is configured to store each updated correction factor in the display non-volatile memory each time each updated correction factor is determined.

38. The system according to claim 27, wherein the host processing unit is configured to store each updated correction factor in the display non-volatile memory each time each updated correction factor is determined.

14. The system of claim 12, wherein the non-volatile memory is further for storing each updated correction factor immediately prior to shut-down of the host device.
19. The device according to claim 17, wherein the host processing unit is configured to store each updated correction factor in the display non-volatile memory while the display panel module is powered down.

39. The system according to claim 27, wherein the host processing unit is configured to store each updated correction factor in the display non-volatile memory while the display panel module is powered down. 

16. The system of claim 15, wherein each updated correction factor is stored in a look-up table in volatile memory.

20. The system of claim 11, wherein the processing unit determines each updated correction factor with use of a look-up table, the sampled grey level data, a sampling time period, and the temperature data for each of the at least one sub-pixel.
20. The device according to claim 17, wherein the host processing unit is configured to store each updated correction factor in a look-up table in the display volatile memory.
40. The system according to claim 27, wherein the host processing unit is configured to store each updated correction factor in a look-up table in a display volatile memory of the display panel module.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551. The examiner can normally be reached Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L ZUBAJLO/             Examiner, Art Unit 2623                                                                                                                                                                                           	11/7/22
		/AMARE MENGISTU/                                        Supervisory Patent Examiner, Art Unit 2623